                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

CHEVON THOMPSON,
Individually and Behalf of all Others
Similarly Situated                                                                               PLAINTIFF


v.                                        Case No. 6:17-cv-6055


SPA CITY STEAKS, INC. d/b/a
COLTON’S STEAKHOUSE AND GRILL                                                                 DEFENDANT

                                                  ORDER

        Before the Court is the parties’ Joint Motion to Dismiss with Prejudice and For Approval

of Settlement Agreement. (ECF No. 80). The Court finds the matter ripe for consideration. For

the reasons discussed below, the Court finds that the instant motion should be granted.

        On June 30, 2017, Plaintiff Chevon Thompson filed this suit individually and behalf of all

others similarly situated, alleging that Defendant willfully violated the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., and the Arkansas Minimum Wage Act (AMWA), Ark. Code

Ann. §11-4-201, et seq., by failing to pay her minimum wage and overtime compensation as

required by the FLSA and AMWA. On November 17, 2017, the Court entered an order granting

conditional collective-action certification related to Plaintiff’s claims of unpaid minimum wage

and overtime against Defendant, under section 216(b) of the FLSA, and approving notice to be

sent to putative collective-action members. Notice was sent to all putative collective-action

members and seventeen individuals filed written consent notices to opt into this action. 1

        On October 22, 2019, the parties reached a settlement, as captured in a proposed Settlement



1
 For convenience, the Court collectively refers to the named Plaintiff Chevon Thompson and the opt-in collective
action members as “Plaintiffs.”
Agreement and Release of Claims attached to the instant motion. (ECF No. 80-1). The parties

believe that the settlement agreement requires the Court’s approval because it involves FLSA

claims. Accordingly, the parties filed the instant motion, asking the Court to approve their

settlement and dismiss this case.

         The parties’ settlement agreement proposes to resolve the FLSA claims of a conditionally

certified collective action. The Court notes that “[t]he law is unclear in the Eighth Circuit as to

whether judicial approval of a proposed private release of FLSA claims is in all cases required

before dismissal.” Jordan v. RHD, Jr., Inc., No. 2:16-cv-2227-PKH, 2017 WL 3499938, at *1

(W.D. Ark. July 24, 2017); see also Stainbrook v. Minn. Dep’t of Pub. Safety, 239 F. Supp. 3d

1123, 1127 (D. Minn. 2017) (questioning whether judicial approval of a proposed FLSA settlement

is necessary in the absence of a final certified collective action). However, wage claims under the

FLSA can only be waived in two ways: (1) the Secretary of Labor is authorized to supervise

payment to employees of unpaid wages owed to them; and (2) when, as in this case, an employee

brings a private action for back wages under the FLSA, a court may enter a stipulated judgment

after scrutinizing the settlement for fairness. 2 29 U.S.C. § 216(c); Beauford v. ActionLink, LLC,

781 F.3d 396, 405 (8th Cir. 2015); see also Cruthis v. Vision’s, No. 4:12-cv-0244-KGB, 2014 WL

4092325, at *1 (E.D. Ark. Aug. 19, 2014) (“Settlement agreements resolving FLSA claims

typically are subject to court approval.”).

          “Before approving an FLSA settlement, the Court must ensure that the parties are not

negotiating around the FLSA’s requirements and that the settlement represents a fair and

reasonable resolution of a bona fide dispute.” Younger v. Ctrs. for Youth & Families, Inc., No.


2
  The Court notes that the parties do not propose a stipulated judgment. However, this is not fatal to the instant motion
because “the requirement of a stipulated judgment may be satisfied by an unopposed filing that allows the Court to
take an active role in approving the settlement agreement between the parties, and the instant joint motion to dismiss
is sufficient.” Melgar v. OK Foods, No. 2:13-cv-2169-PKH, 2017 WL 758296, at *1 (W.D. Ark. Feb. 27, 2017).

                                                           2
4:16-cv-0170-KGB, 2017 WL 1652561, at *1 (E.D. Ark. Apr. 27, 2017). A review of the

pleadings in this case shows that a bona fide dispute exists as to whether Plaintiffs were entitled to

minimum wage and overtime pay pursuant to the FLSA, and if so, the amount of unpaid wages

Plaintiffs are entitled to; as to whether Defendant willfully violated the FLSA; and as to the number

of and accuracy of hours purportedly worked by each Plaintiff. Because a bona fide dispute exists,

the Court must now scrutinize the settlement for fairness. 3

         It does not appear that the Eighth Circuit has directly addressed the factors for use in

deciding whether to approve FLSA settlements. Id. As a result, Arkansas federal courts have

utilized at least two different standards for scrutinizing FLSA settlements. Compare id. (approving

FLSA settlement after considering whether the settlement is fair and reasonable to the employee

and whether the settlement otherwise impermissibly frustrates implementation of the FLSA), with

Jordan, 2017 WL 3499938, at *1 (approving FLSA settlement after considering the totality of the

circumstances, including several express factors). Although the analysis under these different

approaches likely contains some overlap, in the absence of a binding standard for scrutinizing

FLSA settlements, the Court joins with other courts in the Western District of Arkansas by utilizing

a totality-of-the-circumstances approach. In doing so, the Court will determine whether the

parties’ settlement is fair and reasonable under the FLSA by scrutinizing the totality of the

circumstances, considering factors such as: (1) the stage of the litigation and the amount of

discovery exchanged; (2) the experience of counsel; (3) the probability of success on the merits;

(4) any “overreaching” by the employer in settlement negotiations; and (5) whether the settlement

was the product of arms’ length negotiations between the parties, based on the merits of the case.



3
 In so doing, the Court will not review the parties’ settled attorneys’ fees because the “[statutory] authority for judicial
approval of FLSA settlements . . . does not extend to review of settled attorney fees.” Barbee v. Big River Steel, LLC,
927 F.3d 1024, 1027 (8th Cir. 2019).

                                                             3
See Jordan, 2017 WL 3499938, at *1.

        The parties’ settlement agreement sets out the amount due to each Plaintiff for unpaid

wages. The parties have also agreed on the amount of attorneys’ fees and costs that Defendant

will pay Plaintiffs’ counsel under the settlement. The parties have further agreed that Plaintiffs

will voluntarily waive all claims for compensation against Defendant, including FLSA claims.

        In reviewing the above-listed factors in relation to the joint motion and the settlement

agreement, the Court finds that, at this late stage in the litigation, the parties have engaged in

extensive document and deposition discovery. The parties have also engaged in several discovery

disputes. Thus, the Court is satisfied that the parties’ settlement is informed by substantive

discovery.

        The parties represent that the amount to be paid to each Plaintiff under the settlement is

reasonable given the inherent risks, costs, and uncertainties of further litigation and the likelihood

of an appeal. Upon review of the instant motion and its accompanying exhibit, the Court is

satisfied that Plaintiffs are receiving fair compensation under the settlement agreement and that

any disparities in settlement amounts do not give rise to concern that any Plaintiff is recovering at

the expense of the others. The Court is likewise convinced that the settlement reflects the case’s

merits and Plaintiffs’ likelihood of success at trial.

        The Court is also satisfied that the settlement is the result of arms-length negotiation

between the parties. The parties participated in multiple settlement conferences with United States

Magistrate Judge Barry A. Bryant and subsequently continued to engage in informal settlement

discussions with Judge Bryant’s assistance. The parties represent that these settlement discussions

led to the parties reaching a settlement. Accordingly, the Court finds that the parties’ settlement




                                                   4
contains no hallmarks of collusion and that there was no “overreaching” by Defendant during the

negotiations.

       For the reasons discussed above, the Court finds that the parties’ proposed settlement

agreement should be approved in its entirety as fair and reasonable. Accordingly, the parties’ Joint

Motion to Dismiss with Prejudice and For Approval of Settlement Agreement (ECF No. 80) should

be and hereby is GRANTED. Plaintiffs’ claims against Defendant are hereby DISMISSED

WITH PREJUDICE. The Court shall retain jurisdiction over the terms of the settlement

agreement.

       IT IS SO ORDERED, this 31st day of October, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 5
